DETAILED ACTION
Status of the Application
	Claims 1-5, 7-9, 15-17, 19, 22, 40-41, 43-44, 48-52 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Applicant’s amendment of claims 1, 5, 9, 40, addition of claims 51-52,  and amendments to the specification to correct an abbreviation for Agortis segetum as submitted in a communication filed on 3/1/2021 is acknowledged.
New claims 51-52 are directed to the elected invention.  Claims 22, 40-41, 43-44, 50 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.   Claims 1-5, 7-9, 15-17, 19, 48-49, 51-52 are at issue and will be examined only to the extent they encompass the elected invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to due to the recitation of “Spodoptera Littoralis” and  “Agrotis Segetum”. The terms should be amended to recite “Spodoptera littoralis” and  “Agrotis segetum”. Appropriate correction is required. 
Claim 5 is objected to due to the recitation of  “wherein the FAA is (i) the Sc_FAA1 of SEQ ID NO: 35, or (ii) the Y1_FAA of SEQ ID NO: 37, or (iii) a variant thereof having at least 75% sequence identity to the polypeptide of SEQ ID NO: 35 or SEQ ID NO: 37, said variant having…activity”.  The term should be amended to recite “wherein the FAA is (i) the Sc_FAA1 of SEQ ID NO: 35, (ii) the Y1_FAA of SEQ ID NO: 37, or (iii) a variant having at least 75% sequence identity to the polypeptide of SEQ ID NO: 35 or SEQ ID NO: 37, said variant having…activity”.    Appropriate correction is required.
Claim 15 is objected to due to the recitation of “- FAR is encoded by nucleic acid sequence….”.  Since the FAR has been defined in a previous claim, the term should be amended to recite “- the FAR is encoded…..”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-5, 7-9, 15-17, 19, 48-49 remain rejected and new claims 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-5, 7-9, 15-17, 19, 48-49, 51-52 dependent thereon) is indefinite in the recitation of “a Δ11 desaturase selected from the group consisting of the Amyelois transitella Δ11 desaturase, the Spodoptera littoralis  Δ11 desaturase, the Agrotis segetum Δ11 desaturase and the Trichoplusa ni Δ11 desaturase” for the following reasons.   The terms “the Amyelois transitella Δ11 desaturase”, “the Spodoptera littoralis  Δ11 desaturase”,  “the Agrotis segetum Δ11 desaturase” and “the Agrotis segetum Δ11 desaturase” as recited imply that there is a single Amyelois transitella Δ11 desaturase, a single Spodoptera littoralis  Δ11 desaturase, a single Agrotis segetum Δ11 desaturase, and a single Trichoplusa ni Δ11 desaturase.  However, neither the specification nor the art teach that there is only one endogenous Δ11 desaturase in Amyelois transitella, one endogenous Δ11 desaturase in Spodoptera littoralis, one endogenous Δ11 desaturase in Agrotis segetum, and one endogenous Δ11 desaturase in Agrotis segetum.  While one argue that the term “the Amyelois transitella Δ11 desaturase” refers solely to the polypeptide of SEQ ID NO: 2, the term “the Spodoptera littoralis  Δ11 desaturase” refers solely to the polypeptide of SEQ ID NO: 41, the term  “the Agrotis segetum Δ11 desaturase” refers solely to the polypeptide of SEQ ID NO: 43, and term  “the Agrotis segetum Δ11 desaturase” refers solely to the polypeptide of SEQ ID NO: 45, claims 15, 51 imply that there is more than one Δ11 desaturase in Amyelois transitella, Spodoptera littoralis, Agrotis segetum and Trichoplusa ni.  Therefore, it is unclear as to what is the intended scope of the terms the Amyelois transitella Δ11 desaturase”, “the Spodoptera littoralis  Δ11 desaturase”,  “the Agrotis segetum Δ11 desaturase” and “the Agrotis segetum Δ11 desaturase”.   For examination purposes, it will be assumed that claims 1-5, 7-9, 16-17, 19, 48-49 require any Δ11 desaturase.  Correction is required. 
Claim 1 (claims 2-5, 7-9, 15-17, 19, 48-49, 51-52 dependent thereon) is indefinite in the recitation of “an alcohol-forming fatty acyl-CoA reductase (FAR) selected from the group consisting of Har_FAR, Hs_FAR, and Has_FAR” for the following reasons.  The terms “Har_FAR”, “Hs_FAR” and “Has_FAR” do not convey any particular structure and/or specific alcohol-forming fatty acyl-CoA reductase activity so that one of skill in the art can distinguish a Har_FAR, Hs_FAR, and Has_FAR from other alcohol-forming fatty acyl-CoA reductases.  Even if one makes the argument that the term “Har_FAR” refers solely to the polypeptide of SEQ ID NO: 8, the term “Hs_FAR” refers solely to the polypeptide of SEQ ID NO: 16, and the term “Has_FAR” refers solely to the polypeptide of SEQ ID NO: 12, claims 15 and 52 imply that there is more than one “Har_FAR”, more than one “Hs_FAR” and more than one “Has_FAR”. For examination purposes, it will be assumed that claims 1-5, 7-9, 16-17, 19, 48-49 require any alcohol-forming fatty acyl-CoA reductase.  Correction is required. 
Claim 51 is indefinite in the recitation of “wherein the Δ11 desaturase is of SEQ ID NO: 2…SEQ ID NO: 41…. SEQ ID NO: 43….. SEQ ID NO: 45 or variants thereof having at least 75% sequence identity thereto, said variant having   Δ11 desaturase activity” for the following reasons.  While a protein can comprise an amino acid sequence, it is unclear as to how a protein (desaturase) can be of an amino acid sequence, which is a graphical representation of the order in which amino acids are arranged in a protein. If the intended limitation is a Δ11 desaturase that comprises SEQ ID NO: X, the claim should be amended accordingly.  In addition, claim 51 appears to be broader in scope than claim 1, from which it depends, because claim 1 appears to refer to single Δ11 desaturases, namely “the Amyelois transitella Δ11 desaturase”, “the Spodoptera littoralis  Δ11 desaturase”,  “the Agrotis segetum Δ11 desaturase” and “the Agrotis segetum Δ11 desaturase”, and claim 51 refers to a genus of   Δ11 desaturases having at least 75% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43 or 45.  For examination purposes, it will be assumed that claim 51 requires a Δ11 desaturase that comprises SEQ ID NO: 2, 41, 43, 45 or an amino acid sequence that is at least 75% identical to SEQ ID NO: 2, 42, 43, or 45.  Correction is required. 
Claim 52 is indefinite in the recitation of “wherein the FAR is of SEQ ID NO: 8, SEQ ID NO: 12, or a variant thereof having at least 80% sequence identity thereto, said variant having alcohol-forming fatty acyl-CoA reductase activity, or wherein the FAR is of SEQ ID NO: 16 or a variant thereof having at least 90% sequence identity thereto, said variant having alcohol-forming fatty acyl-CoA reductase activity” for the following reasons. While a protein can comprise an amino acid sequence, it is unclear as to how a protein (FAR) can be of an amino acid sequence, which is a graphical representation of the order in which amino acids are arranged in a protein. If the intended limitation is a FAR that comprises SEQ ID NO: X, the claim should be amended accordingly.  In addition, claim 52 appears to be broader in scope than claim 1, from which it depends, because claim 1 appears to refer to three single alcohol-forming fatty acyl-CoA reductases (FAR), namely “Har_FAR”, “Hs_FAR” and “Has_FAR”, and claim 52 refers to (i) a genus of alcohol-forming fatty acyl-CoA reductases having 80% sequence identity with the polypeptides of SEQ ID NO: 8 or 12, and (ii) a genus of alcohol-forming fatty acyl-CoA reductases having 99% sequence identity with the polypeptide of SEQ ID NO: 16. For examination purposes, it will 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-5, 7-9, 15-17, 19, 48-49 remain rejected and new claims 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 51-52 for the reasons of record and those set forth below.
Applicant argues that the claims have been amended to recite that the Δ11 desaturase is selected from the Amyelois transitella Δ11 desaturase, the Spodoptera littoralis  Δ11 desaturase, the Agrotis segetum Δ11 desaturase and the Trichoplusa ni Δ11 desaturase, and  that the claims have been amended to recite that the FAR is selected from Har_FAR, Hs_FAR, and Has_FAR.  Applicant submits that the reductases and desaturases encompassed by the claims as amended are aptly described in the specification such that one of skill in the art would identify that Applicant was in full possession of the invention as claimed at the time of filing.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 51-52.  The Examiner acknowledges the amendments made to claim 1.  However, the Examiner disagrees with Applicant’s contention that the claims as currently presented are adequately described.  As stated above, claim 1 and dependent claims 2-as interpreted require any Δ11 desaturase having any structure and any alcohol-forming fatty acyl-CoA reductase having any structure.   Claim 15 requires (i) Δ11 desaturases encoded by nucleic acids having at least 80% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  Claims 51 and 52 require  (i) Δ11 desaturases  having at least 75% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and (ii) alcohol-forming fatty acyl-CoA reductases having at least 80% sequence identity with the polypeptides of SEQ ID NO: 8 or 12, or alcohol-forming fatty acyl-CoA reductases having at least 99% sequence identity with the polypeptide of SEQ ID NO: 16, respectively. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
It is reiterated herein that the claims require a specific titer for (Z)-11-hexadecen-1-ol which is the result of expressing at least two enzymes, wherein one of the enzymes has Δ11 desaturase activity and the other has fatty acyl-CoA reductase activity.  Applicant has asserted in a previous response to the obviousness rejection, that the recited titer is not obtained by combining any  Δ11 desaturase and any fatty acyl-CoA reductase, but instead that it is certain specific combinations of Δ11 desaturases and fatty acyl-CoA reductases expressed in a yeast cell that will result in the recited titer.  Even if one assumes that any combination of a Δ11 desaturase selected from the polypeptides of SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from the polypeptides of SEQ ID NO: 8, 12, and 16 when expressed in any yeast cell would result in the recited titer, the claims require combinations of a genus of Δ11 desaturases having any structure as well as  variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 with a genus of alcohol-forming fatty acyl-CoA reductases having any structure and variants of the fatty acyl-CoA reductases of SEQ ID NO: 8, 12, or 16.   It is reiterated herein that while the genus of structural variants of the recited polypeptides having the recited % sequence identity is essentially infinite, there is absolutely no teaching or suggestion in the specification and/or the prior art as to a structure/function correlation or the structural features required in these variants for such variants to have Δ11 desaturase activity or fatty acyl-CoA reductase activity, let alone the structural features required in .

Claims  1-5, 7-9, 15-17, 19, 48-49 remain rejected and new claims 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 8, as well as the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, (ii) a method for producing (Z)-11-hexadecenal by culturing a yeast cell transformed with  nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, wherein the yeast cell produces (Z)-11-hexadecen-1-ol, and said (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecenal by chemical conversion, and (iii) a method for producing (Z)-11-hexadecen-1-yl acetate by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, as well as the polypeptide of SEQ ID NO: 39, does not reasonably provide enablement for a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 as well as variants of the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, or methods for producing (Z)-11-hexadecen-1-yl acetate or (Z)-11-hexadecenal by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2, SEQ ID NO: 8, and SEQ ID NO:39.  The make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 51-52 for the reasons of record and those set forth below.
Applicant argues that the claims have been amended to require (i) a Δ11 desaturase selected from the Amyelois transitella Δ11 desaturase, the Spodoptera littoralis  Δ11 desaturase, the Agrotis segetum Δ11 desaturase and the Trichoplusa ni Δ11 desaturase, and (ii) a FAR is selected from Har_FAR, Hs_FAR, and Has_FAR.  Applicant submits that the specification more than adequately enables one of skill in the art to practice the claimed invention with regard to these enzymes.  With regard to FAA enzymes, Applicant argues that the specification provides sufficient description such that one of skill in the art can practice the invention without undue experimentation.  Applicant states that the specification identifies residues within FAA enzymes that allow for retained functionality, codon optimization, activity enhancing modifications, fusion to tags or markers, insertion of promoters or modifications to improve half-life.  Applicant states that these modifications are routinely identified and produced in the art.  Applicant states that the test for enablement is whether one of skill in the art could make or use the invention without undue experimentation.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 51-52. The Examiner acknowledges the amendments made to claim 1.  However, the Examiner disagrees with Applicant’s contention that the claims as currently presented are fully enabled by the teachings of the specification and/or the prior art.  Claim 1 and dependent claims 2-5, 7-9, 16-17, 19, 48-49 as interpreted require any Δ11 desaturase having any structure and any alcohol-forming fatty acyl-CoA reductase having any structure.   Claim 15 requires (i) Δ11 desaturases encoded by nucleic acids having at least 80% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  Claims 51 and 52 require  (i) Δ11 desaturases  having at least 75% sequence identity with the 
The claims require a genus of enzymes that when expressed in any yeast cell can produce a particular titer of  (Z)-11-hexadecen-1-ol.   Even if one assumes that any combination of a  Δ11 desaturase selected from SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from SEQ ID NO: 8, 12, and 16 when expressed in any yeast cell would result in the recited titer, the claims require combinations of (a) a genus of Δ11 desaturases  having any structure and a genus of alcohol-forming fatty acyl-CoA reductases having any structure, and (b) a genus of variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 with a genus of variants of the fatty acyl-CoA reductases of SEQ ID NO: 8, 12, or 16.   It is reiterated herein that not all combinations of Δ11 desaturases and fatty acyl-CoA reductases will provide the recited titer, as admitted by Applicant in a prior response.  In the instant case, the specification is completely silent with regard to the structural features required in any Δ11 desaturase and any alcohol-forming fatty acyl-CoA reductase so that when combined, they can produce the desired titer of  (Z)-11-hexadecen-1-ol.   Moreover, the specification and the prior art are completely silent with regard to the structural features required in structural variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 so that they can display Δ11 desaturase activity, or the structural features required in structural variants of the alcohol-forming fatty acyl-CoA reductases of SEQ ID NO: 8, 12 or 16 so that they can display alcohol-forming fatty acyl-CoA reductase activity.  Therefore, in the absence of some information or guidance regarding those structural features required in (i) a protein that has Δ11 desaturase activity, (ii) a protein that has alcohol-forming fatty acyl-CoA reductase activity, and (iii) a Δ11 desaturase and in an alcohol-forming fatty acyl-CoA reductase so that when combined, they can produce the desired (Z)-11-hexadecen-1-ol titer, one of skill in the art would have to test an infinite number of variants of the recited polypeptides to find those that have Δ11 desaturase activity and 
With regard to FAA enzymes, the Examiner agrees that codon optimization, addition of tags, and insertion of promoters are known in the art.  However, the Examiner disagrees with Applicant’s contention that the specification provides information as to which amino acids must be retained (conserved) and those that can be modified without altering the recited fatty acyl-CoA synthetase activity.  A polypeptide having at least 75% sequence identity with the polypeptide of SEQ ID NO: 35 or 37 allows for 173-175 amino acid modifications within SEQ ID NO: 35 or SEQ ID NO: 37  (173 = 0.25x691; 175 = 0.25x700; SEQ ID NO: 35 has 700 amino acids; SEQ ID NO: 37 has 691 amino acids).   There is absolutely no teaching or suggestion in the specification or the prior art as to which 173-175 modifications can be made to the polypeptides of SEQ ID NO: 37 or SEQ ID NO: 37 without altering their enzymatic activity.   Furthermore, codon optimization and insertion of promoters are irrelevant to the instant discussion because modifications that result from codon optimization and insertion of promoters are only applicable to nucleic acids and not to proteins.  Therefore, in the absence of some knowledge or guidance as to which structural variants of the polypeptides of SEQ ID NO: 35 or 37 are more likely to have fatty acyl-CoA synthetase activity, or a structure/function correlation that would allow one of skill in the art to envision the structure of a fatty acyl-CoA synthetase, one of skill in the art would have to test an essentially infinite number of variants of the polypeptides of SEQ ID NO: 35 or 37 that have the recited % sequence identity to find those that have the desired enzymatic activity.  Even if one uses the estimation provided by Guo et al. previously discussed (1/(0.66)N ), one of skill in the art would have to test 3.8x1031  variants of the polypeptide of SEQ ID NO: 35 having 75% sequence identity with the polypeptide of SEQ ID NO: 35 (1/(0.66)175 ) and  1.65x1031 variants of the polypeptide of SEQ ID NO: 37 having 75% sequence identity with the polypeptide of SEQ ID NO: 37 (1/(0.66)173 )  to find a single variant with the desired activity. That is not deemed routine experimentation.  Therefore, for the 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-5, 15-17, 19 remain rejected and new claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Ding et al. (Genbank accession No. AID66659, 6/30/2014), Hagström et al. (GenBank accession No. AGP26039, 8/3/2014; hereinafter Hagström 1), and Duronio (GenBank accession No. CAA46957, 7/24/1992).  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 51 for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to require the reductase to be selected from Har_FAR, Hs_FAR, and Has_FAR.  Applicant states that Hagström et al. require Ase_FAR and does not teach or suggest Har_FAR, Hs_FAR, or Has_FAR.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of claim 51.  The Examiner acknowledges the amendments made to claim 1.  However, as extensively discussed above, the terms “Har_FAR”, “Hs_FAR”, and “Has_FAR” have been found indefinite, and the terms have been interpreted as referring to any alcohol-forming fatty acyl-CoA reductase. See   Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  Claim 51 is directed in part to the method of claim 1 wherein the Δ11 desaturase is at least 75% sequence identical to the polypeptide of SEQ ID NO: 43 and the alcohol-forming fatty acyl-CoA reductase has any structure.  The Δ11 desaturase of Hagström et al. is 98% sequence identical to the polypeptide of SEQ ID NO: 43. Therefore, in view of this interpretation, the teachings of Hagström et al. anticipate the instant claims as written/interpreted. 
Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 15-17, 19 remain rejected and new claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2).
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 51-52 for the reasons of record and those set forth below.
Applicant argues that the amended claims require a specific combination of enzymes that, when expressed in a yeast cell, lead to a surprisingly high titer of moth pheromone comprising (Z)-11-hexadecenol.   Applicant states that the present invention addresses identified art challenges of insect control and provides an economically viable and clean alternative to current chemical pheromone production. Applicant states that Hagström et al. teach a yeast cell transformed with an Agrotis segetum Δ11 desaturase and an Agrotis segetum fatty acyl-CoA reductase.  Applicant is of the opinion that nothing in the reference by Ding et al. provides any reasonable motivation or expectation of success in making the substitution alleged by the Office. Applicant states that Ding et al. do not test or considered the FAR of Agrotis segetum.  Applicant submits that Ding et al. identify that the produced hormones are not optimal for the attraction of the insects tested and concludes that the plant system requires improvement to lower production of the E isomers.  According to Applicant, Ding et al. clearly identify that the system with HarFAR significantly favors production of E isomers, an undesirable result of the use of HarFAR by Ding et al.  Applicant submits that Hagström et al. clearly assert that they already achieved sufficient pheromone production  and that would be counterintuitive to use the HarFAR that produces E isomers 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 51-52. Claims 51 and 52 are directed in part to the method of claim 1, wherein the Δ11 desaturase has at least 75% sequence identity with the polypeptide of SEQ ID NO: 43 and the alcohol-forming fatty acyl-CoA reductase has at least 80% sequence identity with the polypeptide of SEQ ID NO: 8, respectively.  The Examiner acknowledges the teachings of Hagström et al. and Ding et al. However, the Examiner disagrees with Applicant’s contention that the teachings of Ding et al. would not provide a reason or suggestion to replace the FAR used by Hagström with the FAR used by Ding et al. As explained in prior Office actions, Ding et al. teach that AtrΔ11 was selected for large scale production because of its high substrate specificity towards 16:CoA (page 2, right column, second full paragraph) and that HarFAR was found to have high conversion rates (page 2, right column, last 13 lines).  The AtrΔ11 protein of Ding et al. comprises SEQ ID NO: 2 of the instant application and the HarFAR used by Ding et al. is 96% sequence identical to the polypeptide of SEQ ID NO: 8 as evidenced by Hagström 2.   While Applicant submits that Ding et al. identify that the produced hormones are not optimal for the attraction of the insects tested and concludes that the plant system requires improvement to lower production of the E isomers, it is noted that Ding et al. starting on page 3 and continuing on page 4 states the following:  
“Attraction of male moths to traps baited with plant-derived pheromones was high and specific, even if the 45/100 ratio of E11-14:OAc/Z11-14:OAc produced in our treatments is not optimal for attraction of Y. padella and Y. evonymella. Based on previous studies, better attraction for both species would be obtained with a lower proportion of the E isomer”.

From this statement, it is abundantly clear that Ding et al. is not referring to Z11-16:OH (also called  (Z)-11-hexadecen-1-ol), which is the product that is being synthesized by expressing the AtrΔ11 protein of SEQ ID NO: 2 and the HarFAR protein.  Instead, this statement refers to different products, 

    PNG
    media_image1.png
    631
    853
    media_image1.png
    Greyscale

Therefore, contrary to Applicant’s assertions, the teachings of Ding et al. regarding another pheromone compound that does not require the expression of the AtrΔ11 protein of SEQ ID NO: 2 would not teach away from using the AtrΔ11 protein of SEQ ID NO: 2 and the HarFAR protein for the production of Z11-16:OH.  It should be noted that there is no teaching or suggestion by Ding et al. indicating that the HarFAR protein is responsible for the synthesis of an E isomer E11-16:OH.  While it is agreed that Ding et al. did not test the Agrotis segetum fatty acyl-CoA reductase of Hagström et al. and Agrotis segetum fatty acyl-CoA reductase of Hagström et al. with the HarFAR protein of Ding et al. because Ding et al. teach that the HarFAR protein was found to have high conversion rates. While Applicant argues that Hagström et al. clearly assert that they already achieved sufficient pheromone production  and that it would be counterintuitive to use a protein that produces E isomers that Ding et al. deem undesirable, it is noted that (i) Ding et al. do not teach that the HarFAR protein produces an E isomer that would interfere with the synthesis of Z11-16:OH, and (ii) Hagström et al. do not teach that their process has reached the maximum possible pheromone yield one could obtained with the protein of SEQ ID NO: 2, nor does it teach or suggest that their process cannot be improved by using a functional equivalent of the Agrotis segetum fatty acyl-CoA reductase.  Therefore, even if the argument is made that  Hagström et al. was able to successfully produce Z11-16:OH, one of skill in the art would have been highly motivated to find other ways to improve the yield of a very useful compound, namely Z11-16:OH.  In the instant case, the teachings of Ding et al. suggested the replacement of the Agrotis segetum fatty acyl-CoA reductase with a functional equivalent, namely the HarFAR protein.  While one could argue that there was no absolute certainty that this functional replacement would have resulted in the successful production of Z11-16:OH, it is noted that all that is required in an obviousness analysis is a reasonable expectation of success, which in this case is provided by Ding et al. and the successful production of Z11-16:OH as a result of the expression of the AtrΔ11 protein of SEQ ID NO: 2 and the HarFAR protein.  Therefore, contrary to Applicant’s assertions, the claimed invention is deemed obvious over the prior art of record. 


 Claims 7-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-.
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Rodriguez et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant argues that claims 7-9, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  While it is agreed that Rodriguez et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  As stated in prior Office actions, the teachings of Rodriguez et al. were introduced to show that the prior art teaches the use of the S. cerevisiae alcohol acetyltransferase Atf1 in E. coli for the production of tetradecyl acetate from tetradecanol and that Atf1 was able to use alcohols with chains longer that C10 to produce the corresponding esters and that 95% of tetradecanol was converted to tetradecyl acetate.  The S. cerevisiae alcohol acetyltransferase Atf1 used by Rodriguez et al. comprises SEQ ID NO: 39 as evidenced by Fujii et al. See alignment previously provided.   Ding et al. also teach the production of (Z)-11-hexadecen-1-yl acetate from (Z)-11-hexadecen-1-ol by expression in the transgenic plant of a plant-derived diacylglycerol acetyltransferase  from E. alatus (page 3, left column, first paragraph).  Ding et al. teach that more than 267 species use (Z)-11-hexadecen-1-yl acetate as a pheromone component (page 3, Figure 1, right oval).  Neither Hagström et al., Duronio, Ding et al. or Hagström 2 teach the acetyltransferase of SEQ ID NO: 39.  Claims 7-9 are directed in part to a method for producing (Z)-11-hexadecen-1-yl acetate by first producing (Z)-11-hexadecen-1-ol by culturing a S. cerevisiae cell that has been genetically modified to express a Δ11 desaturase that comprises SEQ ID NO: 2, a fatty acyl-CoA reductase which is a variant of the polypeptide of SEQ ID NO: 8 having at least 80% sequence identity 
As stated in prior Office actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Δ11 desaturase and fatty acyl-CoA reductase used in the methods of Hagström et al. with the Δ11 desaturase and fatty acyl-CoA reductase used by Ding et al. and further modify the S. cerevisiae of Hagström et al. to increase the copy number of the endogenous acetyltransferase of SEQ ID NO: 39.    A person of ordinary skill in the art is motivated to make these replacements for the benefit of producing (Z)-11-hexadecen-1-yl acetate, which is a pheromone component that is used by more than 267 species according to Ding et al.  As taught by Ding et al., pheromones are environmentally friendly alternatives to traditional pesticides (page 2, left column, first paragraph).  Therefore, one of skill in the art would have been highly motivated to make a pheromone compound that can be used in a pheromone preparation against a broad range of insects.  A person of ordinary skill in the art is motivated to use the Atf1 protein of SEQ ID NO: 39 because Rodriguez et al. teach that this acetyltransferase appears to act effectively on alcohols having a long chain (>C10).   One of ordinary skill in the art has a reasonable expectation of success at making these replacements and further modify the S. cerevisiae cell to increase the expression of the endogenous acetyltransferase of SEQ ID NO: 39 because the molecular biology techniques required and the amino acid/nucleotide sequences required were well known at the time of the invention as evidenced by Ding et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.



Claims 7-9, 48-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE .  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Bjostad et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant is of the opinion that claims 7-9, 48-49, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  While it is agreed that Bjostad et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  As stated in the prior Office action, the teachings of Bjostad et al.  were introduced to show that the prior art teaches the chemical conversion of (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate by adding acetyl chloride (page 683, second full paragraph).  
Claims 7-9 and 48-49 are directed in part to a method for producing (Z)-11-hexadecen-1-yl acetate by first producing (Z)-11-hexadecen-1-ol by culturing a S. cerevisiae cell that has been genetically modified to express a Δ11 desaturase that comprises SEQ ID NO: 2, and a fatty acyl-CoA reductase which is a variant of the polypeptide of SEQ ID NO: 8 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 8, and further chemically converting said (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  Claims 8-9 are still directed to a method where (Z)-11-hexadecen-1-ol is chemically converted into (Z)-11-hexadecen-1-yl acetate because these claims merely add limitations to the acetyltransferase of claim 7 but do not limit the claims to a method where the conversion is limited to an acetyltransferase-mediated conversion. 
S. cerevisiae cell of Hagström et al. and Ding et al. to (Z)-11-hexadecen-1-yl acetate by chemical means, such as the use of acetyl chloride. A person of ordinary skill in the art is motivated to further treat (Z)-11-hexadecen-1-ol  with acetyl chloride for the benefit of producing (Z)-11-hexadecen-1-yl acetate, a pheromone compound that is used by a broad range of insects, such that one could obtain a mixture of (Z)-11-hexadecen-1-ol  and (Z)-11-hexadecen-1-yl acetate where the ratio of these components can be manipulated.  Using a recombinant cell that can catalyze the conversion would not allow one of skill in the art to control how much of  (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecen-1-yl acetate.  One of ordinary skill in the art has a reasonable expectation of success at chemically converting (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate because Bjostad et al. teach the use of acetyl chloride to make such conversion.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
Claims 1-5, 7-9, 15, 17, 19, 48-49, 51-52 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 19 and 20 of copending Application No. 16/470024.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
This rejection has been discussed at length in prior Office actions.  It is maintained and further applied to new claims 51-52 for the reasons of record and those set forth below.
Applicant states that the rejection is provisional and based on a previous version of the claims.  Applicant requests review of the rejection in light of the claims as presented with this response. 
Applicant’s arguments have been fully considered but not deemed persuasive.  The Examiner acknowledges the amendments to the claims.  However, as explained above, the amendments made to 
claims 1-5, 15, 17, 19, 51-52 are directed in part to a method for the production of (Z)-11-hexadecen-1-ol, wherein said method comprises culturing a yeast cell genetically modified to express a Δ11 desaturase comprising SEQ ID NO: 2 and a fatty acyl-CoA reductase comprising SEQ ID NO: 8, wherein said yeast cell is a Yarrowia lipolytica cell, wherein said method requires recovering (Z)-11-hexadecen-1-ol.  Claims 7-9 and 48-49 remain directed in part to a method for the production of (Z)-11-hexadecen-1-yl acetate, wherein said method comprises culturing a yeast cell genetically modified to express a Δ11 desaturase comprising SEQ ID NO: 2 and a fatty acyl-CoA reductase comprising SEQ ID NO: 8, wherein said yeast cell is a Yarrowia lipolytica cell, wherein either (a) said yeast cell further expresses an acetyltransferase comprising SEQ ID NO: 39 for the production of (Z)-11-hexadecen-1-yl acetate from (Z)-11-hexadecen-1-ol, or (b) said (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecen-1-yl acetate by chemical means.  
Claims 11, 19 and 20 of copending Application No. 16/470024 are directed in part to a method for the production of a desaturated fatty alcohol or a desaturated fatty acyl acetate by culturing a Yarrowia cell, wherein said Yarrowia cell expresses a desaturase and a fatty acyl-CoA reductase that can convert  desaturated fatty acyl-CoA to a desaturated fatty alcohol, wherein the fatty alcohol is (Z)-11-hexadecen-1-ol ((Z)-11-C16:OH), and wherein the Yarrowia cell is a Yarrowia lipolytica cell.  As evidenced by claim 18 of copending Application No. 16/470024, the Δ11 desaturase of SEQ ID NO: 2 (identical to SEQ ID NO: 2 of the instant application) is a preferred embodiment of the genus of desaturases required by the method.  As evidenced by claim 6 of copending Application No. 16/470024, the fatty acyl-CoA reductase Yarrowia cell that expresses an acetyltransferase is a preferred embodiment of the genus of Yarrowia cells required by the method. 
 The specification of copending Application No. 16/470024 discloses the polypeptide of SEQ ID NO: 62 (identical to SEQ ID NO: 39 of the instant application ) as one of the preferred embodiments of the genus of acetyltransferases.  The specification of copending Application No. 16/470024 also discloses   (Z)-11-hexadecen-1-yl acetate as one of the preferred embodiments of the genus of desaturated fatty acyl acetates. According to the specification of the instant application, the polypeptide of SEQ ID NO: 37 is an endogenous fatty acyl-CoA synthetase from Y. lipolytica. See alignment below.  Therefore, the Y. lipolytica of claims 11, 19 and 20 expresses the polypeptide of SEQ ID NO: 37.  The specification of copending Application No. 16/470024 discloses isolating (Z)-11-hexadecen-1-ol and making formulations comprising these alcohols and acetates as preferred steps of the claimed method.  The specification of copending Application No. 16/470024 discloses the chemical conversion of (Z)-11-hexadecen-1-ol to  (Z)-11-hexadecen-1-yl acetate as a preferred step in the claimed method.  Therefore, the method of claims 11, 19 and 20 of copending Application No. 16/470024 either anticipates and/or render obvious the method of claims 1-5, 7-9, 15, 17, 19, 51-52 of the instant application as written/interpreted in view of the preferred embodiments disclosed.
SEQ ID NO: 37
ESULT 1
Q6C8Q3_YARLI
ID   Q6C8Q3_YARLI            Unreviewed;       691 AA.
AC   Q6C8Q3;
DT   16-AUG-2004, integrated into UniProtKB/TrEMBL.
DT   16-AUG-2004, sequence version 1.
DT   16-OCT-2019, entry version 74.
DE   SubName: Full=YALI0D17864p {ECO:0000313|EMBL:CAG81151.1};
GN   ORFNames=YALI0_D17864g {ECO:0000313|EMBL:CAG81151.1};
OS   Yarrowia lipolytica (strain CLIB 122 / E 150) (Yeast) (Candida
OS   lipolytica).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina;
OC   Saccharomycetes; Saccharomycetales; Dipodascaceae; Yarrowia.
OX   NCBI_TaxID=284591 {ECO:0000313|EMBL:CAG81151.1, ECO:0000313|Proteomes:UP000001300};
RN   [1] {ECO:0000313|EMBL:CAG81151.1, ECO:0000313|Proteomes:UP000001300}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CLIB 122 / E 150 {ECO:0000313|Proteomes:UP000001300};
RX   PubMed=15229592; DOI=10.1038/nature02579;
RG   Genolevures;
RA   Dujon B., Sherman D., Fischer G., Durrens P., Casaregola S.,

RA   Goffard N., Frangeul L., Aigle M., Anthouard V., Babour A., Barbe V.,
RA   Barnay S., Blanchin S., Beckerich J.M., Beyne E., Bleykasten C.,
RA   Boisrame A., Boyer J., Cattolico L., Confanioleri F., de Daruvar A.,
RA   Despons L., Fabre E., Fairhead C., Ferry-Dumazet H., Groppi A.,
RA   Hantraye F., Hennequin C., Jauniaux N., Joyet P., Kachouri R.,
RA   Kerrest A., Koszul R., Lemaire M., Lesur I., Ma L., Muller H.,
RA   Nicaud J.M., Nikolski M., Oztas S., Ozier-Kalogeropoulos O.,
RA   Pellenz S., Potier S., Richard G.F., Straub M.L., Suleau A.,
RA   Swennene D., Tekaia F., Wesolowski-Louvel M., Westhof E., Wirth B.,
RA   Zeniou-Meyer M., Zivanovic I., Bolotin-Fukuhara M., Thierry A.,
RA   Bouchier C., Caudron B., Scarpelli C., Gaillardin C., Weissenbach J.,
RA   Wincker P., Souciet J.L.;
RT   "Genome evolution in yeasts.";
RL   Nature 430:35-44(2004).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CR382130; CAG81151.1; -; Genomic_DNA.
DR   RefSeq; XP_502959.1; XM_502959.1.
DR   SMR; Q6C8Q3; -.
DR   EnsemblFungi; CAG81151; CAG81151; YALI0_D17864g.
DR   GeneID; 2911089; -.
DR   KEGG; yli:YALI0D17864g; -.
DR   HOGENOM; HOG000159459; -.
DR   InParanoid; Q6C8Q3; -.
DR   KO; K01897; -.
DR   OMA; GEGEKMP; -.
DR   Proteomes; UP000001300; Chromosome D.
DR   GO; GO:0003824; F:catalytic activity; IEA:InterPro.
DR   Gene3D; 3.40.50.12780; -; 2.
DR   InterPro; IPR020459; AMP-binding.
DR   InterPro; IPR020845; AMP-binding_CS.
DR   InterPro; IPR000873; AMP-dep_Synth/Lig.
DR   InterPro; IPR042099; AMP-dep_Synthh-like_sf.
DR   Pfam; PF00501; AMP-binding; 1.
DR   PRINTS; PR00154; AMPBINDING.
DR   PROSITE; PS00455; AMP_BINDING; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000001300};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001300}.
FT   DOMAIN      100    556       AMP-binding. {ECO:0000259|Pfam:PF00501}.
SQ   SEQUENCE   691 AA;  76603 MW;  1A70DCD81A29A139 CRC64;

  Query Match             100.0%;  Score 3586;  DB 17;  Length 691;
  Best Local Similarity   100.0%;  
  Matches  691;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVGYTISSKPVSVEVGPAKPGETAPRRNVIAKDAPVVFPDNDSSLTTVYKLFKKYAEINS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVGYTISSKPVSVEVGPAKPGETAPRRNVIAKDAPVVFPDNDSSLTTVYKLFKKYAEINS 60

Qy         61 ERKAMGWRDTIDIHVETKQVTKVVDGVEKKVPKEWKYFEMGPYKWLSYKEALKLVHDYGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ERKAMGWRDTIDIHVETKQVTKVVDGVEKKVPKEWKYFEMGPYKWLSYKEALKLVHDYGA 120

Qy        121 GLRHLGIKPKEKMHIYAQTSHRWMLSGLASLSQGIPIVTAYDTLGEEGLTRSLQETNSVI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GLRHLGIKPKEKMHIYAQTSHRWMLSGLASLSQGIPIVTAYDTLGEEGLTRSLQETNSVI 180

Qy        181 MFTDKALLSSLKVSLKKGTDLRIIIYGGDLTPDDKKAGNTEIDAIKEIVPDMKIYTMDEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 MFTDKALLSSLKVSLKKGTDLRIIIYGGDLTPDDKKAGNTEIDAIKEIVPDMKIYTMDEV 240

Qy        241 VALGREHPHPVEEVDYEDLAFIMYTSGSTGVPKGVVLQHKQILASVAGVTKIIDRSIIGN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VALGREHPHPVEEVDYEDLAFIMYTSGSTGVPKGVVLQHKQILASVAGVTKIIDRSIIGN 300

Qy        301 TDRLLNFLPLAHIFEFVFEMVTFWWGASLGYGTVKTISDLSMKNCKGDIRELKPTIMVGV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 PAVWEPMRKGILGKIKELSPLMQRVFWASFAAKQRLDENGLPGGSILDSLIFKKVKDATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PAVWEPMRKGILGKIKELSPLMQRVFWASFAAKQRLDENGLPGGSILDSLIFKKVKDATG 420

Qy        421 GCLRYVCNGGAPVSVDTQKFITTLICPMLIGCGLTETTANTTIMSPKSYAFGTIGEPTAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCLRYVCNGGAPVSVDTQKFITTLICPMLIGCGLTETTANTTIMSPKSYAFGTIGEPTAA 480

Qy        481 VTLKLIDVPEAGYFAENNQGELCIKGNVVMKEYYKNEEETKKAFSDDGYFLTGDIAEWTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VTLKLIDVPEAGYFAENNQGELCIKGNVVMKEYYKNEEETKKAFSDDGYFLTGDIAEWTA 540

Qy        541 NGQLRIIDRRKNLVKTQNGEYIALEKLETQYRSSSYVANLCVYADQNRVKPIALVIPNEG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 NGQLRIIDRRKNLVKTQNGEYIALEKLETQYRSSSYVANLCVYADQNRVKPIALVIPNEG 600

Qy        601 PTKKLAQSLGVDSDDWDAVCSNKKVVKAVLKDMLDTGRSLGLSGIELLQGIVLLPGEWTP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PTKKLAQSLGVDSDDWDAVCSNKKVVKAVLKDMLDTGRSLGLSGIELLQGIVLLPGEWTP 660

Qy        661 QNSYLTAAQKLNRKKIVDDNKKEIDECYEQS 691
              |||||||||||||||||||||||||||||||
Db        661 QNSYLTAAQKLNRKKIVDDNKKEIDECYEQS 691

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
August 14, 2020